DETAILED ACTION
This action is in response to the amendment filed 20 December 2021. 
	Claims 1 – 4, 6 – 12 and 14 – 20 are pending and have been examined; claims 5 and 13 have been cancelled by Applicant.
	This action has been made FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 20 December 2021have been fully considered but they are not persuasive. 
	Applicant states / argues “In addressing deficiencies of conventional approaches, the instant application explains in paragraph [0021]:
Some conventional predictive modeling approaches use standard machine learning algorithms (such as linear regression, logistic regression, and random forests) to predict when equipment is likely to fail and become useless to end users. However, such conventional approaches do not consider the total cost of ownership. As a result, conventional approaches do not include ways to justify equipment replacement at earlier stages in order to minimize overall equipment costs over time.

	In view of at least these issues with conventional approaches, the subject matter of the instant application, as embodied in the claims, provides a technical solution that uses the total cost of ownership as indicator for building strategies to determine the best course of action for maintaining equipment. In particular, the technical solution provides an interactive graphical user interface that enables users to easily view the indicators of total cost of ownership for equipment. As also discussed, the subject matter of the instant application, as embodied in the claims, provides numerous technical improvements such as, for example, using predictive analytics to optimize operations and equipment maintenance strategy, predicting the age that minimizes the TCO for plant equipment, building predictive models for equipment replacement can rely on techniques such as linear regression, and predicting the lifetime of equipment based on the cumulative maintenance cost. In this way, by using the maintenance cost records for a type of equipment, the system can predict the age of equipment when replacement should be considered and planned for, instead of continuing with maintenance plan”... “For at least the foregoing reasons, each of claims 1-4, 6-12, and 14-20 is directed to patent-eligible subject matter. Therefore, reconsideration and withdrawal of the rejection are respectfully requested”.  Examiner respectfully disagrees. 
	
	The improvements that Applicant recites are not improvements to the technology or any technological field; they are at best improvements to a business problem that uses technology as a tool1.  Considering ‘total cost of ownership’ to determine ‘an average lifetime of the particular instance of the particular equipment type’ is not a technical improvement; it is merely using another variable for the business problem of determining the lifetime of equipment. 
	Applicant, on page 12, then compares claims in the instant Application to Enfish, Amdocs, Visual Memory, Finjan and Core Wireless.   However, Applicant’s claimed invention provides no equivalent technical improvement as found in the cited cases.  Applicant’s claims merely generate costs, determine average costs, generate a linear regression model for an equipment type using the costs (which is merely an mathematic algorithm), uses the model to determine an average equipment lifetime, and then, with the newly added limitations, merely presents the results of the analysis.  See pertinent CAFC decision  Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016), which stated that “... we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  And we have recognized that merely presenting  the  results  of  abstract  processes  of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (emphasis added)”.   
Applicant’s claims are more like those in Electric Power Group, than in Applicant’s cited cases (e.g. in the CAFC decision of Enfish 2, in which the court found that the claimed invention was directed to an improvement of existing technology (See, e.g., page 15), and that the specification taught that that “the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements”, and that the claimed invention was designed to improve the way a computer stores and retrieves data in memory; i.e. an improvement to the technology itself). Neither the claimed invention, nor the cited paragraph of Applicant’s specification, provide for any technological improvements equivalent to improving the way a computer stores and retrieves data in memory; instead they collect and analyze data for the purposes of determining equipment life, which is an economic practice, and then display the results of the analysis. 
	The 35 USC 101 rejection of the claims is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4, 6 – 12 and 14 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of generating, for each equipment type using the historical data, total maintenance costs that are expected to be accumulated over a lifetime for all instances of the equipment type; determining an average cumulative cost of a particular equipment type by dividing the total maintenance costs by a number of instances of the particular equipment type that were active at a given age; generating a linear regression model for a particular instance of the particular equipment type, wherein the average cumulative cost for the particular equipment type is fitted to the linear regression model; and determining an average lifetime of the particular instance of the particular equipment type based on the linear regression model. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers fundamental economic practices [e.g. administration, saving money, business activities], reciting mathematical formulas or equations3 [i.e. determining an average cumulative cost of a particular equipment type by dividing the total maintenance costs by a number of instances of the particular equipment type that were active at a given age]  but for the recitation of generic computer components. For example, but for the recitation of ‘a computer implemented method’, the claim encompasses using a mathematical equation and mathematical model to determine the average lifetime of an equipment type based on cost information. The mere nominal recitation of a generic computer does not take the claim limitation out of the covers fundamental economic practices and mathematical concepts groupings. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The independent claims recite the additional limitation of receiving historical data that includes maintenance costs of equipment of different equipment types; however this step is recited at a high level of generality (i.e. as a general means of collecting historical information used in the other steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity; and presenting, in an interactive graphical user interface, (i) an average cumulative cost curve that represents average cumulative costs of instances of the particular equipment type, and (ii) an actual cumulative cost curve that represents cumulative costs of the particular instance of the particular equipment type; however this is merely insignificant extra solution activity, e.g. displaying the results of data collection and analysis, and does not provide any improvement to technology or a technical field4. 
	 The independent claims further recite a  computer-implemented method; a non-transitory, computer-readable medium; and one or more processors.  These limitations are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use 
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.)
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception.  In respect to exemplary dependent claims 2 – 4 and 6 – 8: 
Claim 2 merely recites additional mathematical concepts [i.e. normalizing ages];
Claim 3 merely recites an additional data collection or mental process step of determining a startup date;
Claims 4 and 6 – 8 merely recite displaying information and a GUI, including the results of the data collection and analysis5.  
	 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. computer-implemented method; a non-transitory, computer-readable medium; and one or more processors; a graphical user interface]  amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry6  [e.g. performing repetitive 
Applicant’s specification, at, e.g., paragraphs [0095]-[0107], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation7.
	Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.          

Allowable Subject Matter
Claims 1 – 4, 6 – 12 and 14 – 20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The closest prior art includes Richards et al. (U.S. 2011/0172973), which discloses systems and methods for analyzing equipment failures and maintenance schedules; Hansberger (U.S. 2012/0271816), which discloses a system and method for quantifying vehicle maintenance costs and frequency based on statistical repair data; Nakabayashi et al. (U.S. 2017/0003667), which discloses an equipment maintenance management system and equipment maintenance management method; Turney et al. (U.S. 2018/0341255), which discloses a model predictive maintenance system for building equipment; and Chapin et al. (U.S. 2019/0025810), which discloses a cumulative cost model for predicting asset maintenance cost from distress models. 
	However, with respect to exemplary independent claim 1, the closest prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to at least the limitation of determining an average cumulative cost of a particular equipment type by dividing the total maintenance costs by a number of instances of the particular equipment type that were active at a given age. 

Examiner Note
Examiner notes Applicant’s request for interview.  Examiner will contact Applicant’s representative to set up an interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
    

    
        1 See e.g. TLI Communications LLC v. AV Automotive L.L.C., No. 15-1372, (Fed. Cir. May 17, 2016) “For that reason, the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities… or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. Enfish, LLC v. Microsoft Corp., No. 2015-2044, slip op. at *11 (Fed. Cir. May 12, 2016)”.  
        
        2 Enfish, LLC v. Microsoft Corp., No. 2015-2044, (Fed. Cir. May 12, 2016). 
        
        3 See MPEP 2106.04(a)(2) I.  
        4 See MPEP 2106.05(g) iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); see also MPEP 2106.05(a) I. Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: vi. Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018); see also MPEP 2106.05(a) II Examples that the courts have indicated may not be sufficient to show an improvement to technology include: iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; see also MPEP 2106.05(h) vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). 
        5 See Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016). 
        
        6 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        7 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).